Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission for RCE filed on 1/25/22 has been entered.
 	This communication is responsive to the applicant’s amendment filed on 12/30/21. Claims 1, 12, and 18 are amended. Claims 1-20 are allowed.
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance of claim 1.
	Harrod 1 (US PG Pub: 2005/0234597) teaches a computer-implemented method of controlling a heating, ventilation, and air- conditioning (HVAC) system having a heat pump and an auxiliary heater to heat an inside zone during a heating mode, the method comprising: setting values for an economic balance point and a temperature set point; measuring an initial inside temperature in the inside zone; determining that the initial inside temperature is lower than the temperature set point; determining that the outside temperature is greater than the capacity balance point; activating the heat pump to heat the inside zone; waiting a heating interval while the heat pump is active; determining that the heat pump is not effective in heating the inside zone.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Claims 2-11 are allowed due to their direct/indirect dependency on claim 1.
7.	Independent claim 12, and 18 recites similar allowable limitation as claim 1. Hence claim 12 and its dependent claim 13-17, claim 18 and its dependent claim 19-20 are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116